Citation Nr: 1109259	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  08-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to an initial compensable rating for a left varicocele/spermatocele.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1972 to May 1982.

These matters come before the Board of Veterans' Appeals (Board) from November 2007 and October 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the November 2007 decision, the RO granted service connection for a left varicocele/spermatocele and assigned an initial noncompensable disability rating, effective June 20, 2007.

In the October 2008 decision, the RO denied entitlement to service connection for depression.

In his July 2009 substantive appeal (VA Form 9), the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO with regard to the claim for service connection for a psychiatric disability.  As the Veteran has withdrawn his service connection claim, the request for a DRO hearing is also deemed to be withdrawn.

The Veteran testified before the undersigned at a January 2011 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.
 
The issue of entitlement to an initial compensable rating for a left varicocele/spermatocele is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issue of entitlement to service connection for a psychiatric disability.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding service connection for a psychiatric disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  In the present case, the Veteran's representative submitted a statement in June 2010 which indicated that the Veteran wished to withdraw the appeal for service connection for a psychiatric disability.  Therefore, the Veteran has withdrawn the appeal as to this issue and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of denial of service connection for a psychiatric disability is dismissed.


REMAND

A June 2010 decision from the Social Security Administration (SSA) reveals that the Veteran was granted SSA disability benefits for, among other disabilities, orchitis of the testicle.  The United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and appear to be directly relevant to the claim for a higher initial rating for a varicocele/spermatocele.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

2.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


